DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4 and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 20190123757). 

    PNG
    media_image1.png
    511
    599
    media_image1.png
    Greyscale

 	With respect to claim 1, Figure 4 of Chen (US 20190123757) discloses a switched capacitor circuit comprising: an amplifier (110) configured to generate a first output signal (Vout) in response to a first sampled input signal (SI) ; a second sampling circuit (440) coupled to the amplifier (110) and configured to generate an output signal (Vout) in response to the first output signal (paragraph [0089], the second switched capacitor network 440, the sixteenth switch 445 is coupled with a first terminal of the third capacitor 441, and arranged to selectively couple the third capacitor 441 to the input signal of the stage 303 (e.g., the second input signal Vin_2 in this case) or the output signal Vout of the operational amplifier 100); a first current boost circuit (151-155) coupled to the amplifier and the second sampling circuit and configured to provide current to the second sampling circuit when the first (131-135) coupled to the amplifier and the second sampling circuit (440) and configured to receive current from the second sampling circuit when the first output signal is above a second threshold.

 	With respect to claim 2, Figure 4 of Chen (US 20190123757) discloses the switched capacitor circuit of claim 1 further comprising a first sampling circuit (420) coupled to the amplifier and configured to generate the first sampled input signal in response to an input signal (Vin_1).

 	With respect to claim 3, Figure 4 of Chen (US 20190123757) discloses the switched capacitor circuit of claim 2, wherein the first sampling circuit comprises: a first switch (425) configured to receive the input signal; and a first capacitor (421) whose top plate is coupled to the first switch and the amplifier and whose bottom plate is coupled to a ground terminal (Here, Vr2 predetermined voltage may be a fixed voltage ground ).

 	With respect to claim 4, Figure 4 of Chen (US 20190123757) discloses the switched capacitor circuit of claim 3, wherein the second sampling circuit comprises: a second switch (445) configured to receive the first output signal (Vout); and a load capacitor (441) whose top plate is coupled to the second switch and whose bottom plate is coupled to the ground terminal (Here, Vr2 predetermined voltage may be a fixed voltage ground ).

 	With respect to claim 12, Figure 4 of Chen (US 20190123757) produces a method comprising: generating a first output signal (Vout) by an amplifier (110) in response to a first sampled input signal (SI); generating an output signal by a second sampling circuit (440) in response to the first output signal (Vout); providing current to the second sampling circuit when the first output signal is below a first 

 	With respect to claim 13, Figure 4 discloses the method of claim 12 further comprising generating the first sampled input signal by a first sampling circuit (420) in response to an input signal (Vin_1).

 	With respect to claim 14, Figure 4 of Chen (US 20190123757) produces the method of claim 13, wherein generating the first sampled input signal (SI) further comprises: closing a first switch (425); and sampling the input signal (Vin_1) on a first capacitor (421).


Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.  
 	With respect to claim 1, applicant argues Chen fails to disclose specifically “a first current boost circuit coupled to the amplifier and the second sampling circuit and configured to provide current to the second sampling circuit when the first output signal is below a first threshold; and a second current boost circuit coupled to the amplifier and the second sampling circuit and configured to receive current from the second sampling circuit when the first output signal is above a second threshold.”  The Examiner disagrees.

Applicant argues “The office action contends on page 5 ‘Here, because the threshold is not specified, it is within the teaching of Chen to provide the current when (say for instance the second threshold is ground) to provide current to the boost circuit and the first threshold (a very high voltage). Because the thresholds are not defined the thresholds as stated in the claims are near limitless. As long as current is provided at some point above some threshold it is sufficient to read on the extremely broad nature of the claim.’ This is contrary to the teachings of Chen.”
Argument: “Chen recites in para [0046] and [0047] "Accordingly, in a first operation period T1, the capacitor selection circuit 170 may select some candidate capacitors from the first capacitor group to be selected capacitors for coupling to the second gain stage 120, and also switch all candidate capacitors in the second capacitor group (i.e., the fourth through the sixth candidate capacitors 151-155) to the charging mode, so that all candidate capacitors in the second capacitor group can be charged in the first operation period T1. In a second operation period T2 after the first operation period T1, the capacitor selection circuit 170 would instead select some candidate capacitors from the second capacitor group that has been completely charged to be selected capacitors for coupling to the second gain stage 120, and also switch all candidate capacitors in the first capacitor group (i.e., the first through the third candidate capacitors 131-135) to the charging mode, so that all candidate capacitors in the first capacitor group can be charged in the second operation period T2." In addition, Chen teaches that during the time period T1, the thirteenth switch 425 is coupled to Vout for amplification of the first subtracted signal Si. Similarly, during the time period T2, the sixteenth switch 445 is coupled to Vout for amplification of the second subtracted signal S2. 
Response:
Applicant is arguing the functionality of the invention in Chen whereas the claim language is dealing with the configuration of the circuit.  Applicant is 
Applicant also argues the Vout signal in Chen does not control any switches in 420 and 440.  The Examiner disagrees (“the sixteenth switch 445, the seventeenth switch 447, and the eighteenth switch 449 may be controlled by the timing adjustment and error correction circuit 306 or other timing control circuit (not shown) in the pipelined analog-to-digital converter 300” see [0087]). Thus, Vout which in part controls the error correction circuit controls switches 445 which is in 440. 
Thirdly, whether or not Vout controls the switches is irrelevant in that the threshold of Vout being at an unstipulated level (threshold) is extremely broad.  There is no dependence between the output signal and the boost only correlation.  
Applicant argues that Claim 1 states the first and second current boost circuit is dependent on the first output signal.  Here, the first and second boost circuit is not dependent on the first output signal only correlated to the first output signal via an unstipulated threshold.  
With respect to claims 1, 3 and 4 Applicant argues first 421 is coupled only to switch 425.  The examiner points out 425 as well as 445 are coupled to Vout.
Allowable Subject Matter
Claims 5-11 and 15-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	 With respect to claim 5, the prior art fails to suggest or disclose the switched capacitor circuit of claim 4, wherein the first current boost circuit comprises: a PMOS transistor whose source terminal is coupled to a primary voltage source and whose drain terminal is coupled to the amplifier; a third switch coupled to a gate terminal of the PMOS transistor and configured to receive a primary bias voltage; and a primary capacitor coupled to the gate terminal of the PMOS transistor and the amplifier. 
 	With respect to claim 15, the prior art of record fails to suggest or disclose wherein the first current boost circuit includes a PMOS transistor and a primary capacitor, and the second current boost circuit includes an NMOS transistor and a secondary capacitor and the second sampling circuit includes a load capacitor.

Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 21, the prior art of record fails to suggest or disclose a transceiver coupled to the processing unit and the memory module, the transceiver having a switched capacitor circuit as disclosed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849